 

Exhibit 10.30

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Kathleen Bayless (“Employee”) and Synaptics Incorporated (the “Company”)
(jointly referred to as the “Parties”):

WHEREAS, Employee was employed by the Company pursuant to an employment
arrangement entered as of March 2, 2009 (the “Service Arrangement”), and
Employee’s employment terminated on June 5, 2015 (the “Termination Date”);

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment with or separation from the
Company; and

WHEREAS, this Agreement will become effective on the eighth day after it is
signed by Employee (such date being the “Effective Date”), provided that
Employee has not revoked this Agreement by written notice to the General Counsel
of the Company prior to the Effective Date.

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

1.Termination of Service Arrangement; Transition Obligation.  Employee’s
employment with the Company will cease as of the Termination Date. Employee
agrees to resign as a director or officer of any Company subsidiaries or
affiliates upon the request of the Company and effective no later than the
Termination Date. Employee will affirm the terms of this Agreement on December
4, 2014, and then execute this Agreement on the Termination Date.  During the
period from December 4, 2014, to the Termination Date, Employee shall undertake
such duties as are requested by the Chief Executive Officer of the Company.

2.Consideration.  As consideration for the release of claims and all other
covenants made herein, the Parties agree that the Employee shall receive
aggregate consideration of (i) one hundred seventy-seven thousand five hundred
dollars ($177,500), which is equal to six (6) months of Employee’s base salary;
(ii) six months of COBRA continuation coverage under the Company’s health
insurance benefit plan at a benefit level no less than what Employee and
Employee’s dependents receive as of December 4, 2014, with such premiums either
paid directly by the Company or, if paid by Employee, promptly reimbursed to
Employee; and (iii) a time-based pro rata amount of Employee’s fiscal year 2015
target cash bonus of two hundred thirty thousand seven hundred fifty dollars
($230,750), which is sixty-five percent (65%) of Employee’s base salary,
provided, however, that such payment shall be no less than one hundred fifteen
thousand three hundred seven-five dollars ($115,375). Company shall pay all such
consideration within five (5) business days of the Effective Date of this
release, provided that Employee has not revoked this Agreement before that
time.  All such consideration is subject to all normally required tax and other
withholdings.

3.Benefits. Employee’s health insurance benefits shall cease on the Termination
Date, subject to Employee’s right to continue Employee’s health insurance under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.  Employee’s participation in, and accrual of, all other benefits and
incidents of employment, including but not limited to incentives, vacation time,
and paid time off, shall cease on the Termination Date.

4.Outplacement Services. The Company will provide six (6) months of outplacement
services through a third party vendor selected by the Company.

 

1

--------------------------------------------------------------------------------

 

5.Equity Incentives. Pursuant to the terms of the Synaptics Incorporated Amended
and Restated 2001 Incentive Compensation Plan and the Synaptics Incorporated
Amended and Restated 2010 Incentive Compensation Plan (the “Plans”) and the
equity incentive agreements effective by and between Employee and the Company,
under which the Company granted to Employee deferred stock units (“DSUs”),
market stock units (“MSUs”), and options to purchase common units of the Company
(“Options,” and collectively, the “Equity Incentives”), as of the Termination
Date:  (i) Employee’s DSUs and Options cease vesting; (ii) Employee has and
shall have no right to exercise any unvested portion of the Options or receive
any unvested portion of the DSUs; (iii) Employee does not have and shall not
have any rights under the unvested portion of the Options or DSUs, and does not
have other any rights or entitlements to purchase units or shares of the Company
or any subsidiary or affiliate of the Company; and (iv) Employee’s MSUs cease
vesting, are voided and Employee shall have no right to any compensation under
the MSUs.  Employee has until the date that is one hundred eighty (180) days
after the Termination Date to exercise the vested portion of Employee’s Options
or the Employee will lose all rights to the vested portion of the Options.  The
exercise price for the Options cannot be offset against any amounts payable to
the Employee by the Company or any subsidiary or affiliate thereof.  

6.Payment of Salary, Accrued Vacation and Expense Reimbursements.  Employee
acknowledges and represents that the Company has paid all salary, wages,
bonuses, annual incentives, accrued vacation and paid time off, commissions,
expense reimbursements, severance and separation benefits, and any and all other
benefits due to Employee as of the Termination Date. Employee represents and
warrants that Employee never suffered an on-the-job or occupational injury or
incurred any wage, overtime or leave claims while working at the Company.

7.Confidential Information.  

(a)Employee acknowledges that Employee has signed a Proprietary Information and
Invention Agreement dated as of March 2, 2009 (the “Confidential Information
Agreement”).  Employee reaffirms Employee’s obligation to comply with the terms
and conditions of the Confidential Information Agreement.  Employee will hold in
strictest confidence and will not disclose, use, lecture upon, or publish any of
the Company’s Proprietary Information.  Employee hereby assigns to the Company
any rights that Employee may have or acquire in Proprietary Information and
recognizes that all Proprietary Information shall be the sole property of the
Company and its assigns.  For purposes of this Agreement, the term “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company.  By way of illustration but not limitation,
“Proprietary Information” includes (i) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques; (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(iii) information regarding the skills and compensation of other employees of
the Company

(b)Employee shall return all of the Company’s property and Proprietary
Information in Employee’s possession to the Company as required by the terms of
the Confidential Information Agreement.  By signing this Agreement, Employee
represents and declares under penalty of perjury under the laws of the State of
California that Employee has returned all Company property and Proprietary
Information in Employee’s possession to the Company.

(c) Employee understands, in addition, that the Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes.  Employee will hold Third Party Information in the strictest
confidence and will not disclose to anyone other than Company personnel who need
to know such information in connection with their work for the Company.  

 

2

--------------------------------------------------------------------------------

 

8.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company, any subsidiaries or affiliates thereof and all officers, managers,
members, supervisors, members of their board of directors, agents and employees
thereof.  Employee, on Employee’s own behalf, and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby fully
and forever releases the Company, its affiliates and subsidiaries, and all
officers, members of their board of directors, employees, agents, investors,
shareholders, members, administrators, affiliates, divisions, predecessor and
successor corporations, and assigns of the Company or any subsidiary or
affiliate thereof (“the Releasees”), from, and agrees not to sue concerning, any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess arising from any omissions, acts or facts that have occurred up until
and including the Termination Date including, without limitation:

(a)any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b)any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, equity of the Company or any subsidiary or
affiliate thereof, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

(c)any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment, constructive discharge from
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract, both express and implied, breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;

(d)any and all claims for violation of any national, federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the California Family Rights Act; the California
Fair Employment and Housing Act, and the California Labor Code, including, but
not limited to Labor Code sections 1400-1408;

(e)any and all claims for violation of the federal, or any state, constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this Section shall
be and remain in effect in all respects as a complete general release as to the
matters released.  This release does not extend to any obligations incurred
under this Agreement nor to any claims that, by statute, may not be waived.

 

3

--------------------------------------------------------------------------------

 

9.Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary.  Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement.  Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled.  Employee further
acknowledges that Employee has been advised by this writing that:

(a)Employee should consult with an attorney prior to executing this Agreement;

(b)Employee has up to twenty one (21) days within which to consider this
Agreement;

(c)Employee has seven (7) days following Employee’s execution of this Agreement
to revoke the Agreement;

(d)this Agreement shall not be effective until the revocation period has
expired; and

(e)nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

10.Civil Code Section 1542.  Employee represents that Employee is not aware of
any claim by Employee other than the claims that are released by this
Agreement.  Employee acknowledges that Employee has had the opportunity to be
advised by legal counsel and is familiar with the provisions of California Civil
Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN EMPLOYEE’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY EMPLOYEE MUST HAVE MATERIALLY AFFECTED EMPLOYEE’S SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

11.No Pending or Future Lawsuits.  Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any other Releasee.  Employee
also represents that Employee does not intend to bring any claims on Employee’s
own behalf or on behalf of any other person or entity against the Company or any
other Releasee.

12.Application for Employment.  While Company may offer to re-hire Employee,
Employee understands and agrees that, as a condition of this Agreement, Employee
shall not be entitled to any employment with the Company, and Employee hereby
waives any right, or alleged right, of employment or re-employment with the
Company.  Employee further agrees that Employee will not apply for employment
with the Company.

13.Confidentiality.  Employee will not have communication with any Company
employees, partners, customers, unitholders, or any other third party regarding
Employee’s separation from the Company without prior consent of Company’s
General Counsel or Director of Human Resources.

14.No Cooperation.  Employee agrees Employee will not act in any manner that
might damage the business of the Company.  Employee agrees that Employee will
not encourage, counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or

 

4

--------------------------------------------------------------------------------

 

complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so.  Employee shall inform the Company in
writing within three (3) days of receiving any such subpoena or other court
order.

15.Non-Disparagement.  Employee agrees to refrain from any defamation, libel, or
slander of the Releasees, and any tortious interference with the contracts,
relationships and prospective economic advantage of the Releasees.  Employee
agrees that Employee shall direct all inquiries by potential future employers to
the Company’s General Counsel.

16.Non-Solicitation.  Employee agrees that for a period of twelve (12) months
immediately following the Termination Date, Employee shall not either directly
or indirectly solicit, induce, recruit, or encourage any of the Company’s
employees or consultants to leave their employment, or attempt to do so, either
for Employee or any other person or entity.

17.Reserved.  

18.Breach.  Employee acknowledges and agrees that any breach of any provision of
this Agreement shall constitute a material breach of this Agreement and shall
entitle the Company immediately to recover and/or cease the consideration
payments provided to Employee under this Agreement.  

19.No Knowledge of Wrongdoing.  Employee represents that Employee has no
knowledge of any wrongdoing involving improper or false claims against a
national, federal, or state governmental agency, or any other wrongdoing that
involves Employee or other present or former Company employees.

20.No Admission of Liability.  The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims.  No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:

(a)an admission of the truth or falsity of any claims made or any potential
claims; or

(b)an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.

21.Indemnification.  Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or proceeding which
may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement.  Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim. In
the event that Employee incurs an indemnification obligation under this
Agreement, Employee acknowledges and agrees that Company may in its discretion
pursue remedies available to the Company at equity and at law.

22.Reasonable Assistance.  Employee acknowledges the continuation of Employee’s
obligations to assist Company pursuant to Section 8 of the Confidential
Information Agreement.  In addition, Employee acknowledges that Employee’s
assistance may be required regarding certain ongoing dispute resolution and
corporate matters of Company.  To that end, Employee will execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request.  Employee’s obligation to assist
the Company under this Section shall continue beyond the Termination Date,
provided that Company shall compensate Employee at a reasonable rate after the
Termination Date for the time actually spent by Employee at

 

5

--------------------------------------------------------------------------------

 

the Company’s request on such assistance, and provided, further, that Employee
is not entitled to any additional compensation for such assistance performed
during the Transition Period.

23.Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees, and other fees incurred in connection with this Agreement, except as
provided herein.

24.Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement.  Employee agrees and understands that Employee is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon;
provided, however, that the Company shall withhold from the consideration and
other benefits due hereunder any taxes, charges, or other assessments of any
kind required under law to be withheld by the Company.  Employee further agrees
to indemnify and hold the Company harmless from any claims, demands,
deficiencies, penalties, assessments, executions, judgments, or recoveries by
any government agency against the Company for any amounts claimed due on account
of Employee’s failure to pay federal or state taxes or damages sustained by the
Company by reason of any such claims, including reasonable attorneys’ fees.

25.Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration before the American
Arbitration Association under its Employment Arbitration Rules and Mediation
Procedures (the “Rules”).  The Parties agree that the prevailing Party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award.  The Parties agree that the
prevailing Party in any arbitration shall be awarded its reasonable attorneys’
fees and costs, unless contrary to applicable law or the Rules.  The Parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury.  This Section will not prevent either Party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
upon such grounds permitted by the applicable law without waiving the right to
compel arbitration, such as the circumstances set forth in California Code of
Civil Procedure Section 1281.8.

26.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement.  Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

27.No Representations.  Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  In entering into this Agreement,
neither Party has relied upon any representations or statements made by the
other Party hereto which are not specifically set forth in this Agreement.

28.Severability.  In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

29.Entire Agreement.  This Agreement, together with the Confidential Information
Agreement and Employee’s equity incentive agreements, represent the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Agreement and Employee’s relationship with the Company,
and supersedes and replaces any and all prior agreements and understandings
between the Parties concerning the subject matter of this Agreement and
Employee’s relationship with the Company.

 

6

--------------------------------------------------------------------------------

 

30.No Waiver.  The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions.  This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

31.No Oral Modification.  This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer or other duly authorized officer of
the Company.

32.Governing Law.  This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California, without regard
to choice of law provisions.  Employee hereby consents to submit to personal
jurisdiction of, and agrees that any action arising out of or relating to this
Agreement shall be brought and maintained exclusively in, the County of Santa
Clara in the State of California.

33.Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

31.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of Employee and Employee’s heirs, executors, personal representatives,
assigns, administrators, and legal representatives.  This Agreement shall be
binding upon and inure to the benefit of the Company and its successors, assigns
and legal representatives.

34.Voluntary Execution of Agreement.  This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties, with
the full intent of releasing all claims.  Employee acknowledges that Employee:

(a)has read this Agreement;

(b)has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of Employee’s own choice or that Employee has
voluntarily declined to seek such counsel;

(c)understands the terms and consequences of this Agreement and of the releases
it contains; and

(d)is fully aware of the legal and binding effect of this Agreement.

 

[Signature Page Follows]




 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

COMPANY:

 

 

 

 

 

Synaptics Incorporated

 

 

 

Dated: June 5, 2015

By:

/s/ Rick Bergman

 

 

Name:

Rick Bergman

 

 

Title:

CEO

 

 

 

 

 

 

EMPLOYEE:

 

 

 

Dated: June 5, 2015

 

/s/ Kathleen Bayless

 

 

Kathleen Bayless

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to SEPARATION AGREEMENT and Release]

 

8